Vinje, C. J.
The findings of fact made by the trial court support the judgment entered, but the defendant claims that the findings are not supported by the evidence, and especially in two respects. It is claimed that the call of the minister was a divine call that could be terminated only by a unanimous vote of the congregation, and further that the constitution of the congregation provided for a court of arbitra*31tion, which was invoked in this case, and which court acquitted the defendant from the charge of “proven wilful unfaithfulness in the performance of his office,” which was the charge sustained by a vote of the congregation. The case is practically barren of legal questions. That the defendant was entitled to be tried by the fundamental law of the congregation is not questioned by either side. The defendant claims he was not so tried — the plaintiff insists he was, and the court so found. No doctrinal questions are involved, though the evidence touches a number of them. The right of a congregation to remove its pastor with or without cause is a temporal right unless otherwise clearly specified in the charter or by-laws of the congregation. Civil courts will apply civil remedies to the disputes of religious bodies unless the laws of such bodies provide for specific ecclesiastical remedies. In the instant case we fail to find any ecclesiastical remedies in the constitution of the plaintiff that apply to the situation. A careful reading of that document discloses that only the following articles thereof can be said to have any application to the case:
Article 11.
“The pastor can according to Christian form and order be removed from [by] the congregation. Sufficient cause for removing a pastor are:
“(a) Proven wilful unfaithfulness in the performance of his office;
“(b) Persistent adherence to false doctrine;
“(c) Scandalous life in spite of 'having been duly admonished.”
Article 25.
“The congregation as a whole has the highest authority in the external and internal administration of all ecclesiastical and congregational affairs. No arrangement or decision for the congregation or for a member as such, coming from a single person or from a body in the congregation, is valid, unless it was done in the name of the congregation and according to an authority granted by it; and whatever was arranged or decided by a few or more must’ at all times be *32brought before the congregation for a final decision. Especially should the election of the pastor or of any other officer of the congregation at no time be left to a part of the congregation but should be the business of the entire congregation.”
Article 28.
“At least one third of the voting members is necessary to constitute a quorum. In all non-essentials (Adiaphora), that is, in such matters where the Word of God neither commands nor forbids, the majority of the voting members present rules. (In all matters not already decided by the Word of God the majority rules.) The minority and the absent members must yield to this majority.”
Article 33. - <

“Court of Arbitration.

“If at any time troubles should arise in this congregation, upon which the congregation cannot come to a satisfactory agreement, both parties shall elect a Christian court of arbitration consisting of three pastors and four laymen, all of which must agree with the confession of this congregation' and shall decide it according to the Word of God and the symbolical books, to which decision both parties shall submit. Such court of arbitration shall be elected in the following manner: Each of the opposing parties shall elect one pastor and two laymen. The two elected pastors shall then appoint the third pastor.”
Article 34.
“Those articles of this constitution which like paragraph 2 pertain to faith and doctrine shall forever remain unalterable and irrepealable. Alterations regarding the other paragraphs and additions may be made by a two-thirds majority of a quorum, but such alterations shall not be in force until their adoption has been confirmed in the following meeting.”
It appears quite clearly from the above articles that, except as to matters of faith and doctrine, it was the intention that the congregation by a majority vote of a quorum should rule. The hiring of a minister is a temporal and not a doc-*33frinal matter. It rests in contract express or implied. The defendant was called for an indefinite time and was subject to be removed for cause under article 11. This article was imported into the contract of hiring. The congregation by a large majority vote found him guilty of “proven wilful unfaithfulness in the performance of his office” and discharged him.
Charges were preferred against him in writing and he was, as found by the trial court, given full opportunity to defend himself. We find nothing in the whole proceeding that was contrary to the “Christian form and order” provided for in the constitution.
Some emphasis is placed by the defendant upon the fact that he had never been “duly admonished.” It appears from the constitution that no admonishment is prescribed in case of “proven wilful unfaithfulness in office,” which was the charge sustained against him.
It may be a serious question whether the findings of acquittal by the court of arbitration would not have been conclusive on the parties had it been regularly selected and had it rendered its decision without any understanding that it should be merely advisory. A careful reading of the evidence discloses that at the second meeting of the congregation with the arbitration board and before any report had been made by it, after some discussion as to the effect of the decision of the board, it was unanimously agreed that the decision of the board should be advisory only and that the congregation should act finally upon the matter. This result was announced by the chairman of the congregation meeting, Mr. Moldenhauer, and affirmed by the chairman of the board of arbitration and not dissented to by the defendant, who was present. Under such circumstances the trial court properly held that the report of the arbitration board was advisory merely and not final. It was not until after the decision of the board was received that the defendant claimed it was final.
*34We reach the conclusion that the findings of fact made by the trial court are sustained by the evidence, and that the proper judgment was entered upon them.
By the Court. — Judgment affirmed.